       Case 1:18-cv-02069-TNM Document 12-1 Filed 11/16/18 Page 1 of 6


From:            Campbell, Rhonda (USADC)
To:              Lawson, Pamela (USADC)
Subject:         FW: Biological Diversity v. Wildlife (Production Schedule in 1:18-cv-2069-TNM)
Date:            Friday, November 16, 2018 3:45:21 PM
Importance:      High


Pam:  Tammy is out. Would you print this email chain and send it back to me in PDF form please? 
Thanks Rhonda
 
 
Rhonda L. Campbell
Assistant United States Attorney
United States Attorney's Office
   for the District of Columbia
555 4th Street, N.W., Room E4412
Washington, D.C.  20530
Phone: 202-252-2559
Email: Rhonda.campbell@usdoj.gov
 
 
 
From: Campbell, Rhonda (USADC)
Sent: Friday, November 16, 2018 2:37 PM
To: 'Amy Atwood' <Atwood@biologicaldiversity.org>
Cc: Campbell, Rhonda (USADC) <RCampbell2@usa.doj.gov>
Subject: Biological Diversity v. Wildlife (Production Schedule in 1:18-cv-2069-TNM)
 
Counsel: If I do not hear from you by 3:30 pm (EST), I will assume that the parties will file separate
status reports.
 
 
Rhonda L. Campbell
Assistant United States Attorney
United States Attorney's Office
for the District of Columbia
555 4th Street, N.W., Room E4412
Washington, D.C. 20530
Phone: 202-252-2559
Email: Rhonda.campbell@usdoj.gov
 
 
 
From: Campbell, Rhonda (USADC)
Sent: Friday, November 16, 2018 1:29 PM
To: 'Amy Atwood'
Cc: Campbell, Rhonda (USADC)
       Case 1:18-cv-02069-TNM Document 12-1 Filed 11/16/18 Page 2 of 6


Subject: RE: Production Schedule in 1:18-cv-2069-TNM
 
Your attempt to bully Defendant into agreeing to a Vaughn Index is inappropriate. I believe that
Defendant’s position is and has been very clear. If you are removing the language regarding a
Vaughn from the JSR, as I have stated several times in earlier emails, Defendant approves filing.
Please make a decision as I am busy with other matters.
 
Rhonda L. Campbell
Assistant United States Attorney
United States Attorney's Office
for the District of Columbia
555 4th Street, N.W., Room E4412
Washington, D.C. 20530
Phone: 202-252-2559
Email: Rhonda.campbell@usdoj.gov
 
 
 
From: Amy Atwood
Sent: Friday, November 16, 2018 12:48 PM
To: Campbell, Rhonda (USADC)
Subject: RE: Production Schedule in 1:18-cv-2069-TNM
 
That's unfortunate. I thought you would be able to offer a constructive way to reach
some sort of acceptable middle ground here. As I understand your position, the
government completely refuses to mention anything with respect to a Vaughn Index in
our first joint status report to the Court. In addition, the government completely
refuses to consider preparing a Vaughn Index in an effort to narrow or eliminate issues
in the case.
 
And just to be clear, the government refuses to agree to filing the attached as a joint
status report?
 
Please confirm.
 
Thanks
Amy
 
-----Original Message-----
From: Campbell, Rhonda (USADC) <Rhonda.Campbell@usdoj.gov>
Sent: Friday, November 16, 2018 9:35 AM
To: Amy Atwood <atwood@biologicaldiversity.org>
Cc: Campbell, Rhonda (USADC) <Rhonda.Campbell@usdoj.gov>
      Case 1:18-cv-02069-TNM Document 12-1 Filed 11/16/18 Page 3 of 6


Subject: Re: Production Schedule in 1:18-cv-2069-TNM
 
Counsel: Your threat is noted. You may file whatever you like with Plaintiff’s position
only. Defendant will file its own separate report.
Rhonda
Sent from my iPhone
 
> On Nov 16, 2018, at 12:13 PM, Amy Atwood <Atwood@biologicaldiversity.org> wrote:
>
> Thank you, Ms. Campbell.
>
> Of course, as drafted the language does not commit any party to anything, other than
committing the Center to review the records and to decide whether plaintiff believes a
Vaughn Index is necessary. The sentence does not state that the government will do
anything, which is in contravention of the Court's specific directive. It should be
acceptable to you on that basis alone.
>
> In any event, a court order is not a "guidance" document that the parties can decide
whether to comply with. I wonder what the Court would think about the government's
position on that.
>
> I suggest you make some edits that will find that language acceptable to you. If you
refuse to do that, I will drop a footnote after that sentence stating that the government
does not agree to the sentence, even though it commits the government to nothing.
>
> In terms of whether a Vaughn index would help narrow the issues, we do generally
ask whether the agencies will agree to provide a Vaughn index in advance of a briefing
schedule in order to avoid or narrow the issues, or attempt to. We have found that this
little exercise can avoid briefing issues that are no longer in dispute. We continue to
believe that providing one here would be worthwhile for all concerned.
>
> I will file by noon Pacific today, with the footnote described above, unless you can
provide me with a viable alternative other than disobeying the Court's specific Order.
I'm not receptive to further stonewalling on the government's part.
>
> Amy
>
> -----Original Message-----
> From: Campbell, Rhonda (USADC) <Rhonda.Campbell@usdoj.gov>
> Sent: Friday, November 16, 2018 9:02 AM
> To: Amy Atwood <atwood@biologicaldiversity.org>
      Case 1:18-cv-02069-TNM Document 12-1 Filed 11/16/18 Page 4 of 6


> Cc: Campbell, Rhonda (USADC) <Rhonda.Campbell@usdoj.gov>
> Subject: Re: Production Schedule in 1:18-cv-2069-TNM
>
> Counsel: Thank you for your email. I understand the Court’s minute order, but it is
guidance. FOIA does not require Defendant to create a Vaughn at this stage of
litigation and even if the parties were at the briefing stage, Defendant will decide how it
will advance its arguments, by declarations or Vaughn.
> If Plaintiff is attempting to resolve short of litigation, I would be happy to provide
more information to assist in resolution. Please let me know if that is the goal.
> That being said, please remove all promises of a Vaughn from the Joint
> Report. With that change, I approve filing. Thanks Rhonda
>
> Sent from my iPhone
>
> On Nov 16, 2018, at 11:17 AM, Amy Atwood
<Atwood@biologicaldiversity.org<mailto:Atwood@biologicaldiversity.org>> wrote:
>
> Hello Rhonda,
>
> I am co-counsel in the above-captioned case. Our JSR is due today and I’m preparing
to file.
>
> However Ryan Shannon has informed me that you are objecting to the inclusion of
language regarding a Vaughn index. As currently drafted, that language reads as
follows:
>
>
> Such a date will provide the Center with adequate time to review FWS’s response to
both FOIA requests, to determine what outstanding issues, if any, remain, and to
determine whether a Vaughn index will be necessary in this case.
>
> Judge McFadden’s order directed the parties to state whether “whether a Vaughn
index will be required in this case.”
>
> Can you please explain further the government’s objection to responding to the
Court’s directive?
>
> Thanks,
> Amy
>
> From: Ryan Shannon
      Case 1:18-cv-02069-TNM Document 12-1 Filed 11/16/18 Page 5 of 6


> Sent: Monday, November 5, 2018 11:17 AM
> To: Amy Atwood
> <atwood@biologicaldiversity.org<mailto:atwood@biologicaldiversity.org>
>>
> Subject: FW: Re: Production Schedule in 1:18-cv-2069-TNM
>
> FYI, my last email to Rhonda re: the ABB FOIA
>
> |Ryan Shannon, Staff Attorney | Center for Biological Diversity |
> |www.biologicaldiversity.org<http://www.biologicaldiversity.org> |
> |rshannon@biologicaldiversity.org<mailto:rshannon@biologicaldiversity.
> |or
> |g> | 503-283-5474 ext. 407 |
>
> *****CONFIDENTIALITY NOTICE*********
> This e-mail may contain information that is privileged, confidential, or otherwise
exempt from disclosure under applicable law. If you are not the addressee or it appears
from the context or otherwise that you have received this e-mail in error, please advise
me immediately by reply e-mail, keep the contents confidential, and immediately
delete the message and any attachments from your system.
> Thank you.
> **********************************
>
> From: Ryan Shannon
> Sent: Thursday, November 1, 2018 10:50 AM
> To: 'Campbell, Rhonda (USADC)'
> <Rhonda.Campbell@usdoj.gov<mailto:Rhonda.Campbell@usdoj.gov>>
> Subject: Re: Production Schedule in 1:18-cv-2069-TNM
>
> Hello Ms. Campbell,
>
> I spoke with my client about the Service’s proposed production schedule of a
response to FWS-2018-00258 on 1/18/2019 and a final response for both FWS-2018-
00258 and FWS-2018-00495 on 2/15/2019. As FWS-2018-00258 was received by the
Service on 12/7/2017 and FWS-2018-00495 was received by the Service on 3/1/2018, these
dates would put final production out to nearly a year after when FWS-2018-00495 was
filed and over a year from when FWS-2018-00258 was filed. This is far beyond the
bounds of FOIA’s mandates, and given that the Service has had 173 and 227 working
days to process these requests, the Center requests that the Service begin rolling
production within 20 working days of today (12/3/2018) with final production to occur
by the end of the calendar year.
      Case 1:18-cv-02069-TNM Document 12-1 Filed 11/16/18 Page 6 of 6


>
> Please let me know of your client’s response to this proposed schedule.
>
> |Ryan Shannon, Staff Attorney | Center for Biological Diversity |
> |www.biologicaldiversity.org<http://www.biologicaldiversity.org> |
> |rshannon@biologicaldiversity.org<mailto:rshannon@biologicaldiversity.
> |or
> |g> | 503-283-5474 ext. 407 |
>
> *****CONFIDENTIALITY NOTICE*********
> This e-mail may contain information that is privileged, confidential, or otherwise
exempt from disclosure under applicable law. If you are not the addressee or it appears
from the context or otherwise that you have received this e-mail in error, please advise
me immediately by reply e-mail, keep the contents confidential, and immediately
delete the message and any attachments from your system.
> Thank you.
> **********************************
>
